Citation Nr: 1428632	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Waco, Texas, Regional Office (RO) rating decision of April 2007, which denied service connection for "back problems" and other disabilities.

During the course of the appeal, service connection for diabetes mellitus was granted in a June 2008 rating decision, and with it, for conditions found secondary to diabetes mellitus, including tinea pedis, a skin condition of the feet.  No other skin disorder of the feet has been identified, and, as a result, the Board considers that the matter of service connection for "jungle rot" of the feet has been resolved in the Veteran's favor.  

This appeal was previously before the Board in July 2011, at which time the Board denied service connection for a right shoulder disability, a left shoulder disability, left hand arthritis, a bilateral foot disability to include arthritis or gout, erectile dysfunction, and gastroesophageal reflux disease (GERD).  These decisions are final and will not be revisited.  The Board also determined that new and material evidence had been received to reopen previously denied claims for service connection for a back disability and a skin disability.  The issues of entitlement to service connection for a back disability and a skin disability on a de novo basis were remanded for further development, as was the issue of entitlement to service connection for a right hand disability, claimed as arthritis.  

In January 2014, the Board denied entitlement to service connection for a right hand disability to include arthritis and a skin disability.  These decisions are final.  The Board also remanded the claim for service connection for a back disability for further development.  The requested development has been completed, and the appeal has been returned to the Board.  


FINDING OF FACT

The Veteran's current low back disability, diagnosed as lumbar radiculopathy status post-surgery with L4 to L5 fusion with X-ray evidence of arthritis, is not the result of a disease or injury in service. 


CONCLUSION OF LAW

A low back disability to include arthritis was not incurred in or aggravated by active service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 1154(b), 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The record indicates that prior to the initial adjudication of the claim, the Veteran was provided with complete VCAA notification in a letter dated February 2007.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  There was substantial compliance with the last remand instructions, in that his VA treatment records, including a November 1996 record, were obtained.  The Veteran was afforded an appropriate VA examination, and relevant opinions have been obtained from the examiner after a review of the record.  The Veteran was invited to either submit the private records from his September 2010 back surgery or to provide permission for VA to obtain them on his behalf, but he did not respond.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his low back disability is the result of injuries sustained during active service.  He states that two trucks were blown from under him, and he believes that the force of these explosions resulted in his current disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is listed, and as the Veteran has current findings of arthritis of the low back, continuity of symptomatology must be considered. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that the Veteran has been seen for complaints of chronic back pain since at least November 1996.  He was afforded a VA examination of his spine in November 2011.  The diagnosis was lumbar radiculopathy status post-surgery with L4 to L5 fusion.  Arthritis was documented by imaging studies, including an April 2010 X-ray study and a May 2010 magnetic resonance imaging (MRI) study.  This clearly establishes that the Veteran has a current low back disability, and the first requirement for service connection has been met.  

The service treatment records are negative for evidence of an injury to the low back.  However, the Board notes that the Veteran has described having two trucks blown out from under him.  The record also shows that service connection for PTSD has been established, based in part on stressors involving enemy actions.  The Veteran's DD 214 confirms that he was a heavy truck driver in service.  The Veteran is competent and credible to report that he twice had trucks blown out from under him.  When all reasonable doubt is resolved in favor of the Veteran, the Board finds that he was exposed to the trauma from these explosions in service.  38 U.S.C.A. §§ 1154(b), 5107(b).  This constitutes evidence of an in-service injury, and the second requirement for service connection has been met.  

Although the evidence demonstrates that the Veteran has a current disability and that he sustained a back trauma during service, there must still be evidence of a causal relationship between the current disability and the in-service trauma.  Unfortunately, such a relationship is not demonstrated under any theory of entitlement.  

Although the Board has acknowledged that the Veteran sustained a trauma to the low back, the service treatment records are negative for complaints or treatment relating to the low back, and the September 1968 discharge examination states that the spine was normal.  The initial post service evidence of a back disability is seen in November 1996, when VA treatment records show that the Veteran was treated for right shoulder complaints.  He gave a history of lower back vertebral fracture due to a job related injury in 1973.  This injury was approximately five years after discharge from service, and the November 1996 records were approximately 28 years after service.  The diagnosis did not include arthritis, and arthritis was not shown until years later.  

The Veteran has not reported a back disability, including arthritis, prior to 1973.  As there was no evidence of arthritis of the low back during service or within the first year after discharge from service, the Veteran's arthritis of the low back is not presumed to have been incurred in service.  

The evidence also fails to support a finding of continuity of symptomatology.  The Veteran does not report that he has experienced low back pain on a more or less regular basis since discharge from active service.  In fact, a September 2001 VA treatment record shows that he reported pain localized to his low back for many years since a lumbar spine fracture.  As noted above, this fracture occurred in a job related injury in 1973, approximately five years after discharge.  VA records show that his current low back complaints were first recorded in 2001.  As the Veteran does not contend and medical records do not show that he experienced back symptoms between his 1968 discharge and the 1973 injury, continuity of symptomatology is not established.  

Finally, the only competent medical opinion holds that there is no causal relationship between the Veteran's in-service trauma and his current disability.  The November 2011 VA examiner reviewed the Veteran's claims folder, obtained additional history by interviewing the Veteran, and conducted a physical examination of the Veteran's back.  This examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the in-service injury.  The rationale was that there was no supporting evidence of an injury in the service treatment or VA records, and the Veteran had reported the 1973 fracture of the lumbar vertebra on his first VA visit in November 1996.  This opinion is based on an accurate description of the evidence, and is supported by a rationale.  It is not based on a mere lack of evidence of treatment in service.  Instead, the examiner notes that the Veteran admitted to a post-service fracture of his lumbar vertebra that occurred years after discharge. 

The Board has considered the Veteran's belief that his current disability is the result of the trauma in service.  The Veteran's statements and testimony are credible, and he is competent to report the injury he sustained and any symptoms he experienced.  However, he is not competent to provide an opinion that a back disability first noted years after service, and shortly after an on-the-job injury, is related to remote injuries in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While he has reported that the in-service injury occurred in service, and it is presumed to have occurred, he has not reported any immediate and permanent disability, hence competent and credible evidence is still needed to link a current disability to service.  38 U.S.C.A. § 1154(b); Davidson; cf. Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  The only competent medical opinion of record is that of the November 2011 VA examiner, who found that there was no relationship.  As there is no competent and credible evidence linking the current disability to service, the evidence is against the claim, and it is denied.  


ORDER

Entitlement to service connection for a back disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


